Citation Nr: 0509669	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In October 2003, the veteran submitted a signed statement 
indicating he wanted a hearing with a decision review officer 
instead of a Board hearing.  However, an October 2003 report 
of contact shows the veteran did not intend to elect a 
decision review officer hearing after being scheduled for a 
Board hearing.  In November 2003, the veteran testified 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.  
Therefore, the Board finds that all due process has been met 
with respect to the veteran's hearing request.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's major 
depressive disorder is related to service or any incident 
therein.


CONCLUSION OF LAW

Major depressive disorder was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a November 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  It told him of the efforts 
it would make to obtain records, including obtaining service 
medical records and VA medical records, as well as scheduling 
any necessary examinations.  It also informed him of what he 
needed to submit and the efforts VA would make to assist him 
in obtaining relevant records.  It told him to submit the 
needed evidence.  In addition, the veteran was advised, by 
virtue of a detailed June 2003 SOC issued during the pendency 
of this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC issued by the RO clarified 
what evidence would be required to establish service 
connection.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the June 2003 SOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102, 3.159 (2004).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

The Board notes here that the veteran indicated during his 
November 2003 hearing that he sought treatment in 1975 at 
Woodside Medical Hospital in Michigan.  However, the veteran 
stated that he tracked down the location of the hospital but 
it had changed to another facility and he was unable to 
locate any records from the hospital.  He did not provide the 
RO any information with which to contact this medical center.  
Therefore, the Board finds that all due process has been met 
with respect to the RO's duty to assist the veteran in 
locating these records.

The veteran has also indicated treatment at Overton Brooks VA 
Medical Center in Shreveport, Louisiana.  Those records do 
not appear to be in the claims folder.  Although the veteran 
has not provided information as to the dates of such 
treatment, it appears that such treatment is recent.  The 
claims folder contains extensive VA treatment records from 
Mountain Home, Biloxi and Murfreesboro VAMCs, and the veteran 
has not suggested that the Shreveport records contain any 
more relevant information than is already contained in the 
records from the other VA facilities.  The Board concludes 
that these records are cumulative in nature and failure to 
obtain them does not violate the duty to insure that all 
relevant obtainable records have been procured.  See Loving 
v. Nicholson, No. 02-885 (U.S. Vet. App. Mar. 29, 2005).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

When examined in April 1972 for entry into service, the 
veteran was psychiatrically normal.  He checked that he had a 
history of frequent trouble sleeping and depression or 
excessive worry but it appears that he crossed out the 
checkmarks for these symptoms.  A June 1972 treatment record 
shows the veteran complained of acute situational anxiety.  
An August 1972 service record shows underwent a urine 
screening for amphetamines, barbiturates, and narcotic 
alkaloids.

August 1972 service medical records show the veteran was 
admitted to an alcohol and drug abuse control program.  He 
was noted to have diagnoses of habitual excessive drinking, 
drug dependence, and improper use of heroin, synthetic 
analgesics with morphine like effects, barbiturates, other 
hypnotics and sedatives or tranquilizers, cannabis sativa, 
and cocaine.  A note afterwards says the previous diagnoses 
were not incurred in the line of duty, but were due to the 
veteran's own misconduct.

An August 1972 psychiatric evaluation shows the veteran had a 
long history of multiple drug use and wished to be separated 
from the service.  The record noted the veteran entered the 
military after being offered that option in exchange for the 
government dropping drug charges against him.  Drug use prior 
to service included alcohol, cocaine and heroin.  He 
continued to use drugs in the service.  On examination, the 
veteran was quite depressed.  He denied suicidal intent or 
ideation.  The diagnosis was multiple drug use.  The veteran 
was recommended for a separation from service for 
unsuitability.

A September 1972 Report of Mental Status Examination shows 
the veteran had a level, not depressed, mood and had no 
significant mental illness.  The veteran's September 1972 
separation examination report shows he was a habitual 
barbiturate abuser.  This was the only diagnosis noted upon 
separation.

Private hospitalization records show the veteran was an 
inpatient at a psychiatric center from January to February 
1988 and in September 1989.  In 1988, the veteran was 
hospitalized for approximately one month.  He initially 
complained of panic attacks.  He was discharged in February 
1988 on no medications, with diagnoses of panic disorder, 
dysthymic disorder, alcohol abuse, and narcissistic 
personality disorder.  The veteran was again admitted in 
September 1989.  He complained of panic attacks and substance 
abuse.  Upon discharge in September 1989, the veteran was 
diagnosed with heroin dependence, panic disorder, and 
antisocial character disorder.

VA treatment records dated from July 2000 to September 2000 
show the veteran was an inpatient for psychiatric treatment.  
He was discharged in August 2000 with diagnoses of major 
depressive disorder, severe without psychotic features, and 
alcohol abuse.

VA inpatient records dated from September to November 2000 
show the veteran was admitted to an opoids substitution 
program with a long history of drug and alcohol abuse.  His 
initial diagnoses were alcohol dependence, rule out major 
depression, and rule out bipolar disorder.  He also was 
diagnosed with a personality disorder, not otherwise 
specified, and panic disorder.  Upon discharge in November 
2000, the veteran was diagnosed with alcohol dependence with 
physiologic dependence, polydrug (cocaine, marijuana) 
dependence in remission, chronic post traumatic stress 
disorder, provisional, not otherwise specified, and 
pathological gambling, provisional, not otherwise specified.

VA treatment records thereafter through February 2003 show 
inpatient and outpatient treatment for major depressive 
disorder, alcohol dependence, and adjustment disorder.

In a November 2003 written statement, the veteran's mother 
indicated that in May 1973, she took the veteran to the VA 
hospital in Allen Park, Michigan for dental work.  At that 
time, she inquired if there was any way he could get 
psychiatric treatment for his inability to sleep and his 
seeming apathy to everything.  She was told that the 
veteran's VA benefits were exhausted.  She and the veteran 
were under the impression for 25 years that this was the 
case.  She made this statement "to refute the contention 
that my son's condition did manifest itself within a year of 
his discharge" from service.

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge.  The veteran indicated that 
he dropped out of high school, took the college entrance 
examination, and entered college at age fifteen.  He entered 
the military at age seventeen.  The veteran's representative 
indicated that his service records mentioned improper use of 
drugs and drinking.  Also, in August 1972, they indicated he 
was depressed.  The veteran testified that he could not sleep 
at that time.  It started in basic training.  He was on 
restriction from his second day there.  The veteran denied 
that he had problems with use of drugs, excessive drinking, 
and dependence on sleeping pills while he was in the service.  
He contended that he was on restriction the entire time he 
was there and could not have taken them since he never left 
the company.

The veteran did not characterize himself as doing drugs every 
day.  He noted that he was only unrestricted for six or eight 
weeks and had two weekend passes while he was in service.  He 
indicated that he attempted to seek treatment initially in 
May 1973.  He had moods and had not left his house for four 
months.  He described that he had the same symptoms and 
problems for thirty years.  The veteran described continuing 
treatment and symptoms.  He stated that he sought treatment 
at Woodside Hospital in Michigan in 1975.  He tried to obtain 
those records, but he was unable to do so or provide VA with 
more information.  He indicated that after this treatment, he 
did not seek additional treatment for a long time because he 
was homeless and could not afford it.


III.  Discussion

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  For a veteran who served 90 days 
or more during wartime or after December 31, 1946, psychosis 
not otherwise established as incurred in or aggravated by 
service will be granted service connection if manifested to a 
degree of 10 percent within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for major depressive disorder.  
The veteran did receive treatment during his seven months in 
service.  However, this treatment was for drug abuse, 
specifically, the use of barbiturates.  The veteran was never 
diagnosed in service with major depressive or any other 
related disorder.  While an August 1972 psychological 
evaluation described the veteran as depressed, he never 
received a diagnosis of such a disorder, and the record does 
not indicate that he had a chronic depressive disorder or 
major depressive disorder at that time; rather, his symptoms 
were attributed to his drug abuse.  Furthermore, a subsequent 
September 1972 report described the veteran's mood as level, 
instead of depressed.

Additionally, there is a lack of continuity of symptomatology 
of a psychiatric disorder between the time the veteran got 
out of service in 1972, to include the one-year period 
following his discharge from service, and the post service 
diagnosis of major depressive disorder.  Additionally, there 
is no competent evidence of a nexus between the post service 
diagnosis of major depressive disorder and service.  No 
medical professional has attributed the veteran's diagnosis 
of major depressive disorder to his service.

While the veteran has attributed the current diagnosis of 
major depressive disorder to service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for major depressive disorder cannot be granted 
because the veteran has not brought forth competent evidence 
of a nexus between the current diagnosis and service, to 
include manifestations of such to a compensable degree within 
one year following the veteran's discharge from service.  
Again, there is more than a fifteen-year gap in time between 
the veteran's discharge from service and the first documented 
diagnosis of a psychiatric disorder.

The Board acknowledges the veteran's statements during his 
November 2003 hearing that he was told in 1973 that he did 
not qualify for any additional VA benefits, and, therefore, 
he could not seek psychiatric treatment there.  The veteran 
also indicated that he was treated at Woodside Medical 
Hospital in 1975.  While the Board does not doubt the 
veteran's description of these events, we can only render a 
decision based on the evidence of record.  While the veteran 
indicates he sought treatment in 1975, without those records 
showing medical treatment and a diagnosis, the Board cannot 
find that the veteran's current major depressive disorder is 
related to his military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for major depressive disorder, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for major depressive disorder is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


